154 U.S. 420 (1894)
REAGAN
v.
FARMERS' LOAN AND TRUST COMPANY.
No. 1170.
Supreme Court of United States.
Submitted April 13, 1894.
Decided May 26, 1894.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
Mr. C.A. Culberson, Attorney General of the State of Texas; Mr. H.C. Coke, and Mr. W.S. Simkins for appellants.
Mr. John F. Dillon, Mr. John J. McCook, Mr. H.B. Turner, and Mr. E.B. Kruttschnitt for the Farmers' Loan and Trust Company, appellees.
Mr. George R. Peck and Mr. J.W. Terry for the Gulf, Colorado and Santa Fé Railway Company, appellee.
MR. JUSTICE BREWER delivered the opinion of the court.
This case is controlled by the opinions in the four preceding cases. There are one or two differences of fact, but nothing affecting the merits of the controversy. The Gulf, Colorado and Santa Fé Railroad Company was incorporated by the State of Texas, but a part of its line was constructed through the Indian Territory under authority of an act of Congress. The figures as to earnings, etc., are also different, but they tend to the same result as to the reasonableness of the rates.
A like decree will be entered in this as in the former cases.